The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on July 23, 2020, which may be
different from its entry on the record.




IT IS SO ORDERED.

Dated: July 23, 2020




                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO

    In re:                                                )             Chapter 7
                                                          )
    KATRINA T. ROBINSON,                                  )             Case No. 19-14515
        Debtor.                                           )
                                                          )              Judge Arthur I. Harris
                                                          )
    KATRINA T. ROBINSON,                                  )
        Plaintiff.                                        )             Adversary Proceeding
                                                          )             No. 20-1039
    v.                                                    )
                                                          )
    KEYBANK NATIONAL                                      )
    ASSOCIATION, et al.,                                  )
        Defendants.                                       )

                                   MEMORANDUM OF OPINION 1

             This adversary proceeding is currently before the Court on motions to

dismiss by defendant-creditor Amos Financial, LLC (Docket No. 8) and

defendant-creditors KeyBank National Association and PHH Mortgage


1
    This Opinion is not intended for official publication.



20-01039-aih         Doc 26       FILED 07/23/20           ENTERED 07/23/20 12:43:54                  Page 1 of 10
Corporation (Docket No. 16). The defendants contend that this adversary

proceeding should be dismissed on the basis of statute of limitations, res judicata,

judicial estoppel, standing, the debtor’s failure to list the claims in her bankruptcy

schedules, and because it is an impermissible collateral attack on the state court

foreclosure judgment. For the reasons that follow, the defendants’ motions to

dismiss are granted because, absent abandonment under 11 U.S.C. § 554, these

claims must be brought by the Chapter 7 trustee. The Court therefore finds it

unnecessary to address the defendants’ other theories for dismissing the adversary

proceeding.

                                   JURISDICTION

      This is a core proceeding under 28 U.S.C. § 157(b)(2)(A) and (O). The

Court has jurisdiction over core proceedings under 28 U.S.C. §§ 1334 and 157(a)

and Local General Order 2012-7 of the United States District Court for the

Northern District of Ohio.

                                  BACKGROUND

      Unless otherwise indicated, the following facts are based on the allegations

in the complaint and the public dockets of this Court. On January 28, 2002, the

debtor executed a note with KeyBank National Association (“KeyBank”) for

$74,150.00 with a yearly interest rate of 5.75% and a maturity date of February 1,

                                           2




20-01039-aih   Doc 26    FILED 07/23/20    ENTERED 07/23/20 12:43:54       Page 2 of 10
2032. The note was secured by a mortgage dated January 28, 2002, that

encumbered the property owned by the debtor located at 3526 W. 127th Street,

Cleveland, Ohio 44111.

      On October 9, 2008, the debtor filed her first Chapter 7 bankruptcy petition

(Case No. 08-17715). The debtor received a discharge on October 6, 2009. The

debtor claims that “in the 2007 bankruptcy proceeding, [she] reaffirmed and

received a new promissory note agreement in or around October, 2014.” However,

there is no 2007 bankruptcy case involving the debtor, and the 2008 case does not

include any reaffirmation agreements.

      Beginning in 2014, KeyBank filed three different foreclosure proceedings in

the Cuyahoga County Court of Common Pleas. KeyBank filed the first foreclosure

proceeding on July 2, 2014, and KeyBank dismissed the foreclosure action without

prejudice on November 12, 2014 (Case No. CV-14-829250). According to the

debtor, in or around that time, the alleged balance due was paid for through

government rescue funds. KeyBank filed a second foreclosure action on

February 3, 2017, that was dismissed for failure to prosecute on February 23, 2018

(Case No. CV-17-875380). KeyBank filed a third foreclosure action on May 14,

2018 (Case No. CV-18-897666). The debtor did not file any counterclaim or cause

of action against the defendants during the foreclosure. The trial court granted

                                         3




20-01039-aih   Doc 26   FILED 07/23/20   ENTERED 07/23/20 12:43:54      Page 3 of 10
KeyBank’s January 29, 2019, motion for summary judgment on June 10, 2019.

The judgment determined that KeyBank was owed $54,937.41, plus interest at the

rate of 2% per year from May of 2016, $2,745.02 of deferred principal to which no

interest accrues, $489 in attorney’s fees, and costs. The debtor filed an appeal of

the judgment on July 5, 2019. The appeal remains pending.

      From 2010 to 2017, the debtor alleges various wrongful acts by the

defendants in the servicing and administration of the loan. The debtor claims that

the defendants wrongfully denied her requests for various assistance programs and

loan modifications, misapplied payments, failed to account for payments by the

debtor and various governmental or quasi-governmental programs, added

unexplained fees and costs to each monthly statement, and engaged in wrongful

debt collection practices. The debtor therefore claims that the note, mortgage, and

any and all related instruments are fraudulent and unenforceable, and the

corresponding debt is dischargeable.

      On July 23, 2019, the debtor filed a second Chapter 7 bankruptcy petition.

The debtor received a discharge on November 20, 2019. On December 31, 2019,

KeyBank claims it assigned the note and mortgage at issue to Amos Financial,

LLC (“Amos Financial”). On January 9, 2020, the debtor claims that KeyBank

sent her a “Notice of Servicing Transfer” that stated that PHH Mortgage

                                          4




20-01039-aih   Doc 26   FILED 07/23/20    ENTERED 07/23/20 12:43:54      Page 4 of 10
Corporation (“PHH”) was no longer the servicer of the loan and Amos Financial

was the new servicer. On April 29, 2020, the debtor filed this adversary

proceeding, seeking “a declaration of the validity, scope, enforceability, legality,

priority, dischargeability, and/or extent of an interest in the [p]roperty” (Docket

No. 1).

                             RULE 12(B)(6) STANDARD

       Federal Rule of Civil Procedure 12(b)(6), made applicable to bankruptcy

proceedings pursuant to Federal Rule of Bankruptcy Procedure 7012(b), provides

that a complaint may be dismissed for failure to state a claim upon which relief can

be granted. Pleadings in adversary proceedings are governed by Federal Rule of

Civil Procedure 8, made applicable to bankruptcy proceedings pursuant to Federal

Rule of Bankruptcy Procedure 7008. “Federal Rule of Civil Procedure 8(a)(2)

requires only ‘a short and plain statement of the claim showing that the pleader is

entitled to relief,’ in order to ‘give the defendant fair notice of what the . . . claim is

and the grounds upon which it rests.’ ” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555, 127 S. Ct. 1955 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47, 78 S. Ct.

99 (1957)).

       A complaint must also “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. The Supreme Court has stated that a “claim has facial

                                            5




20-01039-aih    Doc 26    FILED 07/23/20     ENTERED 07/23/20 12:43:54        Page 5 of 10
plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949 (2009) (citing Twombly,

550 U.S. at 556). The Supreme Court has further noted:

      Determining whether a complaint states a plausible claim for relief
      will . . . be a context-specific task that requires the reviewing court to
      draw on its judicial experience and common sense. But where the
      well-pleaded facts do not permit the court to infer more than the mere
      possibility of misconduct, the complaint has alleged–but it has not
      “show[n]”–“that the pleader is entitled to relief.”

Iqbal, 129 S. Ct. at 1950 (citations omitted). Under the pleading standard

conveyed in Iqbal and Twombly, a complaint must allege more than a mere

“formulaic recitation” of the elements of a claim to withstand a Rule 12(b)(6)

challenge. NM EU Corp. v. Deloitte & Touche LLP (In re NM Holdings Co.),

622 F.3d 613, 623 (6th Cir. 2010) (citing Iqbal, 129 S. Ct. at 1949); see also

Albrecht v. Treon, 617 F.3d 890, 893 (6th Cir. 2010). “[A] legal conclusion

couched as a factual allegation” need not be accepted as true. Rondigo, L.L.C. v.

Township of Richmond, 641 F.3d 673, 680 (6th Cir. 2011) (citing Twombly,

550 U.S. at 555).

                                   DISCUSSION

      When a debtor files a bankruptcy petition, “all legal or equitable interests of

the debtor in property as of the commencement of the case” become property of
                                          6




20-01039-aih   Doc 26   FILED 07/23/20    ENTERED 07/23/20 12:43:54        Page 6 of 10
the bankruptcy estate. 11 U.S.C. § 541(a)(1); see also Auday v. Wet Seal Retail,

Inc., 698 F.3d 902, 904 (6th Cir. 2012). “[I]t is well established that the interests

of the debtor in property include causes of action.” Bauer v. Commerce Union

Bank, Clarksville, Tennessee, 859 F.2d 438, 440–41 (6th Cir. 1988) (internal

citations omitted). After the petition is filed, “the right to pursue causes of action

formerly belonging to the debtor—a form of property ‘under the Bankruptcy

Code’—vests in the trustee for the benefit of the estate.” Bauer, 859 F.2d at 441

(quoting Jefferson v. Mississippi Gulf Coast YMCA, 73 B.R. 179, 181–82

(S.D.Miss.1986)). Absent abandonment, “only the [t]rustee may bring [a

prepetition] claim, and [a debtor] ‘has no standing to pursue’ it alone.” Auday,

698 F.3d at 904 (quoting Bauer, 859 F.2d at 441). This principle applies in both

Chapter 7 and Chapter 13 bankruptcy cases. Id.; Rugiero v. Nationstar Mortg.,

LLC, 580 F. App’x 376, 378 (6th Cir. 2014).

      Although the debtor makes a brief reference to the defendants’ alleged

“harassment of [the debtor] and her family” during the debtor’s pending

bankruptcy case, the debtor’s claims all appear to be based on the defendants’

actions related to the loan prior to 2017, including alleged predatory lending

practices, misapplied payments, improper fees, and denial of access to various

assistance programs. Additionally, all of the state court foreclosure proceedings,

                                           7




20-01039-aih   Doc 26    FILED 07/23/20    ENTERED 07/23/20 12:43:54       Page 7 of 10
including the decree of foreclosure, took place before the debtor’s 2019 bankruptcy

case was filed. The debtor does not dispute that this adversary proceeding is based

on prepetition claims, but instead asserts that she is entitled to amend her schedules

to include the claims at any time before the case is closed. Even if the debtor does

amend her schedules to include the prepetition claims, absent the trustee’s

abandonment of the claims, “only the [t]rustee may bring [the prepetition] claim[s],

and [the debtor] ‘has no standing to pursue’ [the claims] alone.” Auday, 698 F.3d

at 904 (quoting Bauer, 859 F.2d at 441). There is nothing in the record to indicate

that the trustee has abandoned the debtor’s prepetition claims against the

defendants, and as such the debtor has no standing to pursue the claims herself.

      The debtor cites two cases outside the Sixth Circuit to support her contention

that a debtor may bring a prepetition cause of action in the place of the trustee. In

Schwartz v. Deutsche Bank National Trust HomEq. Servicing Corp., the court held

that because the trustee failed to act and did not pursue the debtor’s claims, the

debtor was entitled to pursue the claims herself. Schwartz v. Deutsche Bank

National Trust HomEq. Servicing Corp. (In re Schwartz), 447 B.R. 676 (Bankr.

D. Mass. 2011). However, binding Sixth Circuit precedent is clear. Absent

abandonment and notice to creditors of such abandonment, “[w]ithout the trustee,

[a debtor] may not pursue her lawsuit.” Auday, 698 F.3d at 905. Here, there is no

                                          8




20-01039-aih   Doc 26   FILED 07/23/20    ENTERED 07/23/20 12:43:54       Page 8 of 10
indication in the record that the trustee has abandoned the claims, and therefore the

debtor has no standing to bring this adversary proceeding.

      The debtor also cites Gecker v. Marathon Financial Insurance Co., Inc. for

the proposition that courts have allowed creditors, rather than the trustee, to pursue

claims that belong to the bankruptcy estate. Gecker v. Marathon Financial

Insurance Co., Inc. (In re Auto. Professionals, Inc.), 389 B.R. 630 (Bankr. N.D. Ill.

2008). In Gecker, a Chapter 11 case, the court noted that some courts have

permitted creditors to “pursue the trustee’s rights for the benefit of the estate when

the trustee has refused to pursue the claim and the [creditor] has obtained

bankruptcy court approval to sue in the trustee’s stead.” Gecker, 389 B.R. at 634.

However, in this case, the trustee did not refuse to pursue the debtor’s unscheduled

claims, and the debtor did not seek the Court’s approval to bring the claims in the

trustee’s stead.

      Because the debtor did not have standing to bring this adversary proceeding,

the defendants’ motions to dismiss are granted. The Court therefore finds it

unnecessary to address the defendants’ other theories for dismissing the adversary

proceeding. For example, the Court need not decide at this time whether the

trustee (or the debtor following abandonment by the trustee under 11 U.S.C. § 554)

would be barred from pursuing these claims because the debtor failed to raise them

                                          9




20-01039-aih   Doc 26   FILED 07/23/20    ENTERED 07/23/20 12:43:54       Page 9 of 10
in connection with the state court foreclosure proceedings or because of the

issue-preclusive effect of the state court foreclosure judgment. See Smith v.

Lerner, Sampson & Rothfuss, L.P.A., 658 F. App’x 268 (6th Cir. 2016); King v.

Bank of America NA, No. 3:18 CV 2248, 2019 WL 3292184, (N.D. Ohio June 19,

2019), report and recommendation adopted, 2019 WL 3290333 (N.D. Ohio

July 22, 2019).

                                  CONCLUSION

      The defendants’ motions to dismiss are granted.

IT IS SO ORDERED.




                                         10




20-01039-aih   Doc 26   FILED 07/23/20   ENTERED 07/23/20 12:43:54      Page 10 of 10
